Citation Nr: 1546051	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  98-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction due to polypharmacy medications taken for service-connected disabilities.  

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected disability(ies), and/or entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a fall at a VA medical facility.  

3. Entitlement to an initial rating for a right hip disability, rated at 10 percent.  

4. Entitlement to an increased rating for lumbar strain with degenerative joint disease, rated for the lumbar spine disability at 10 percent prior to November 17, 2010 and 40 percent thereafter and for radiculopathy of the right lower extremity at 10 percent from March 31, 2014.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board, most recently in June 2012, when it was remanded for additional development and adjudicative action.  

A hearing was held before a Veterans Law Judge in December 2008.  The transcript has been associated with the record.  The Veterans Law Judge who conducted the hearing is no longer at the Board.  In January 2012, the Veteran reported that he did not wish to appear for an additional Board hearing.  





REMAND

With regard to the increased rating claims, the Veteran underwent VA medical examinations in September 2015.  The VA examination records include findings pertinent to the increased rating claims.  As the Veteran has not waived his right to have this evidence considered in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

With regard to the erectile dysfunction claim, another opinion is needed to determine whether the erectile dysfunction has been secondary to the service connected disabilities at any time during the period of the appeal.  Although an opinion was obtained in March 2014, the opinion is not probative because it is too conditional.  In this regard, the Board notes that the VA examiner reported that it was "as likely as not" that the back medication "could cause/contribute" to erectile dysfunction.  However, "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

With regard to the DDD claim, another opinion is needed.  Although opinions have been obtained, the opinions do not address whether there is a relationship between the DDD and service, as requested in the 2009 Board remand.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Schedule the Veteran for an examination to address the etiology of his erectile dysfunction.  Based upon the examination and a review of the Veteran's pertinent history, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction has been (a) caused or (b) aggravated by the medication prescribed for the service-connected disabilities at any time during the period of the appeal.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The rationale for each opinion expressed must be provided, with discussion of the March and April 1994 VA treatment records documenting treatment for erectile dysfunction, the March 2002 VA treatment records reporting that the Veteran had erectile dysfunction and that the Veteran was "not currently taking any medication that can contribute to erectile dysfunction," the January and March 2006 VA treatment records reporting "multifactorial" impotence, and the VA examiners' opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

2.  Schedule an examination to determine the etiology of the Veteran's DDD of the lumbar spine.  Based upon the examination and a review of the Veteran's pertinent history, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's DDD of the lumbar spine began in service, was caused by service, or is otherwise related to service.

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




